Citation Nr: 1120777	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  02-12 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for peripheral neuropathy of the left (non-dominant) upper extremity, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Michael  B. Roberts, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to January 1975, and from January 1975 to January 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2004 and January 2007, the Board remanded the case to the RO for further development.  

In December 2008, the Board denied the claim, and the Veteran filed a timely appeal of this decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in November 2010, pursuant to a Joint Motion for Remand, the Court ordered that the Board's decision be vacated and remanded for compliance with the instructions in the Joint Motion.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion determined that the December 2008 Board decision was deficient in its reliance on a January 2008 VA examination that failed to comply with instructions contained within the Board's remand of January 2007.  See Stegall v. West, 11 Vet. App. 268 (1998).  More specifically, the parties to the Joint Motion noted that the January 2007 remand had requested that with respect to each nerve identified as being affected by this service-connected disability, the examiner was to indicate whether the Veteran had "complete paralysis, or mild, moderate, or severe incomplete paralysis, neuralgia, or neuritis," and that the examiner was to also provide a "complete rationale for all opinions."  However, the parties determined that the examiner's finding was ambiguous regarding the extent of nerve damage to one or both of the nerves identified and that the examiner had failed to provide any rationale for his opinion as required by the January 2007 remand.  As a result, the parties agreed that the Veteran's claim for increased rating should be remanded in order for the examiner to comply with the remand instructions of the January 2007 Board remand.  Consequently, the Board finds that it has no alternative but to remand this matter in order for the January 2008 or other examiner to comply with the above-noted remand instructions.  

Arrangements should also be made to obtain any additional VA treatment records for the Veteran, dated since September 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any additional VA treatment records for the Veteran, dated since September 2010.  

2.  Thereafter, schedule the Veteran for a VA neurological examination before the January 2008 VA examiner, or if he/she is not available, before another examiner for the purpose of determining the nature and severity of his service-connected peripheral neuropathy of the left upper extremity.  The Veteran's claims folders, to include a copy of this Remand and any additional evidence secured, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folders were reviewed.  

Any indicated studies, to include an electromyography (EMG), should be performed.  

The examiner must fully set forth all current complaints and pertinent clinical findings related to the Veteran's service-connected peripheral neuropathy of the left upper extremity.  

The examiner should identify any nerve(s) affected by the Veteran's service-connected peripheral neuropathy of the left upper extremity.  For each of the nerves affected, the examiner must indicate whether the appellant has complete paralysis, or mild, moderate, or severe incomplete paralysis, neuralgia, or neuritis.  

A complete rationale for all opinions must also be provided.

3.  Read the medical opinions obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



